Hall, Judge.
The trial court did not err in overruling the defendant’s demurrer and motion to quash the indictment charging that the defendant “did wilfully and voluntarily abandon his illegitimate minor child [naming the child] . . . age 2 months old, leaving it in a dependent condition.” Code § 74-9902, as amended Ga. L. 1941, pp. 481, 483; 1946, pp. 63, 64; 1952, pp. 173, 174; 1956, p. 800; 1960, pp. 952, 953; 1965, p. 197; Daniels v. State, 8 Ga. App. 469 (69 SE 588); accord Pasley v. State, 215 Ga. 768, 770 (113 SE2d 454).
Other enumerations of error are not supported by the record transmitted with the appeal.

Judgment affirmed.


Nichols, P. J., and Deen, J., concur.